Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the direction of the relative movement " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, it is not clear what kind of relative movement of what object being claimed are not clear. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as appeared in the Rosberg’s parallel movement of rotational axis of the stage ([0042]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Rosberg et al. (US 20140376064 hereinafter Rosberg). 
As to claim 1, Rosberg teaches a system for optical three-dimensional topography measurement of a surface of an object ([0148] and FIG. 1A), the system comprising: 
a source of patterned illumination (102 and 103); 
a source of uniform illumination (110); 
an objective (111), arranged to direct both the patterned illumination and the uniform illumination to the surface of the object (FIG. 1A);
a detector (106) arranged and configured for recording a plurality of images of the surface of the object through the objective. 
Wile Rosberg does not explicitly disclose a computer connected to the detector that is configured to determine height information for a position on the surface of the object based on differences in light intensity of the plurality of images, wherein the light intensity changes along a direction including at least a component along an optical axis of the objective for the prior art still Rosberg discloses a general three dimensional data analysis method obtained patterned illuminated 2D data by using a computer ([0017]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having a computer connected to the detector that is configured to determine height information for a position on the surface of the object based on differences in light intensity of the plurality of images, wherein the light intensity changes along a direction including at least a component along an optical axis of the objective for the benefit including using a standard method and device for analyzing patterned illuminated 2D data for 3D topography. 

    PNG
    media_image1.png
    490
    717
    media_image1.png
    Greyscale

As to claim 2, Rosberg teaches the system of claim 1. 
Rosberg further teaches the source of patterned illumination includes a light source (102) and a pattern mask (103).
As to claim 3, Rosberg teaches the system of claim 2. 
While Rosberg does not explicitly disclose the pattern mask has a checkerboard pattern or a pinhole array for the prior art case, still Rosberg discloses the pattern mask having a checkerboard pattern ([0028]) for one of his possible embodiment. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having checkerboard pattern mask for the benefit including using one of standard pattern mask widely used for 3D topographic measurement with easiness of analysis due to its periodicity and sensitivity in x-y both direction.
As to claim 4 and 5, Rosberg teaches the system of claim 2. 
While Rosberg does not explicitly disclose the pattern mask being an amplitude grating for the prior art case, still Rosberg discloses the pattern mask having an amplitude grating pattern ([0027]) for one of his possible embodiment. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having checkerboard pattern mask for the benefit including using one of easier pattern with periodicity widely used for 3D topographic measurement.  
As to claim 6, Rosberg teaches the system of claim 4. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having line grating for the benefit including using one of easier pattern with periodicity widely used for 3D topographic measurement.  
As to claim 8, Rosberg teaches the system of claim 1. 
Rosberg further teaches a beam splitter (104) is arranged in such a way that an imaging path between the objective (111) and the detector (106). 
While Rosberg does not explicitly disclose at least one of an illumination path between the source (102) of patterned illumination and the objective (111) and an illumination path between the source of uniform illumination (110) and the objective (111) pass through the beam splitter (104) for the prior art case, still Rosberg discloses an illumination path between the source (701) of patterned illumination and the objective (708) pass through the beam splitter (704) in different embodiment. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having an illumination path between the source of patterned illumination and the objective pass through the beam splitter for the benefit including having optimal arrange for the measurement which allows optimal path length adjustment between recited optical elements for high resolution images. 
As to claim 12, Rosberg teaches the system of claim 1. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having the direction of the relative movement is parallel to the optical axis of the objective with the benefit includes adjusting focal point on the object to properly scan the object in 2D.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosberg and in further view of Koyama et al. (US 20070121468 hereinafter Koyama). 
As to claim 11, Koyama teaches the system of claim 2. 

However, Rosberg does not explicitly disclose the pattern mask and the detector are in conjugate planes.
Koyama teaches the pattern mask (103) and the detector (108) are in conjugate planes (FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Rosberg by having the pattern mask and the detector are in conjugate planes for the benefit including obtaining well focused clear image of pattern on the object for 3 D analysis. 

Allowable Subject Matter
Claims 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As to claim 7, none of the prior art alone or in combination disclose or teach of the grating is a blazed grating along with other limitations in the claim.
As to claim 9, none of the prior art alone or in combination disclose or teach of both the illumination path between the source of patterned illumination and the objective and the illumination path between the source of uniform illumination and the objective pass through the beam splitter along with other limitations in the claim. 
As to claim 10, none of the prior art alone or in combination disclose or teach of the objective is positioned to correct diffraction caused by the beam splitter along with other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886